DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is/are rejected under 35 U.S.C. 102 (a1)as being anticipated] by Zitke (US 2017/0135402 — PCT/EP2015/001206
With regard to claim 1  Zitke discloses (Fig. 1,3) an electronic smoking device (1) comprising a power supply/atomizer portion (10,20) and a replaceable liquid reservoir portion (6) which is coupleable configured to be coupled with the power supply/atomizer portion (10,20), wherein the liquid reservoir portion (6) comprises a liquid reservoir (6) adapted for storing a liquid (28) and the power supply/atomizer portion (10,20) comprises a power supply (10) and an atomizer (20) adapted to atomize the liquid stored in the liquid reservoir (6) when operated by the power supply (10), wherein the power supply/atomizer portion (10,20) further comprises a penetrating element (25) that is configured to penetrate the liquid reservoir (6,26) when the power supply/atomizer portion (10,20) is coupled with the liquid reservoir portion (6,28) and a wick (24) that is configured to be attached to the penetrating element (25) and configured so that a portion of the wick (24) entering the liquid reservoir (6) when the power supply/atomizer portion (10,20) is coupled with the liquid reservoir portion has a U-shape (70). 

Claim 1 is/are rejected under 35 U.S.C. 102 (a1)as being anticipated] by WO 2013/159245
With regard to claim 1 WO 2013/159245, discloses electronic smoking device (20) comprising a power supply/atomizer portion (24) and a replaceable liquid reservoir portion (22) which is coupleable configured to be coupled with the power supply/atomizer portion (24), wherein the liquid reservoir portion (22) comprises a liquid reservoir (34) adapted for storing a liquid (36) and the power supply/atomizer portion (24) comprises a power supply (battery 82) ) and an atomizer (Fig. 4) ) adapted to atomize the liquid stored in the liquid reservoir (84) when operated by the power supply, wherein the power supply/atomizer portion further comprises a penetrating element (58,64) that is configured to penetrate the liquid reservoir (34) when the power supply/atomizer portion (24) is coupled with the liquid reservoir portion (22) and a wick (90) that is configured to be attached to the penetrating element (58,64) and is- conftgured so that a portion of the wick (90) entering the liquid reservoir (34) when the power supply/atomizer portion is coupled with the liquid reservoir portion has a U-shape (Fig. 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        							8/5/22